Citation Nr: 0513702	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  95-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for tinea corporis of 
the buttocks area, folliculitis, boils, skin tags, and 
keratosis pilaris or urticaria, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served a period of active service in the Air 
Force from July 1966 to June 1970.  Service personnel records 
indicate that the veteran was stationed in the Republic of 
Vietnam from June 1969 to June 1970 during his period of 
active military service.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the veteran's claim for entitlement to 
an increased evaluation in excess of 10 percent for tinea 
corporis, buttocks area under Diagnostic Code 7813 was 
denied.  

The veteran filed a notice of disagreement (NOD) in August 
1994 and was issued a statement of the case (SOC) in 
September 1994 by the RO.  In October 1994, veteran filed a 
substantive appeal contending that he was entitled to a 
disability rating in excess of 10 percent for his service-
connected skin disability.  The RO issued a supplemental 
statement of the case (SSOC) to the veteran in November 1994.  
In October 1995, the veteran had a personal hearing with a 
hearing officer at the RO.  In addition, the veteran had a 
personal hearing with the undersigned member of the Board 
sitting at the RO in November 1996.  The RO then issued a 
SSOC to the veteran in June 1996.  

In February 1997, the Board remanded the veteran's claim for 
entitlement to an increased evaluation for his service-
connected skin disability in order to identify the veteran's 
treatment providers as well as to obtain a VA examination 
report.  Thereafter, the RO denied entitlement to service 
connection for folliculitis, skin tags, keratosis pilaris, or 
urticaria in September 1998 rating decision as well as issued 
SSOC in during the same month.  In a November 1998 rating 
decision, the RO denied entitlement to service connection for 
folliculitis and intertrigo.  The RO then issued an 
additional SSOC to the veteran in November 1998.   

The record shows that the veteran requested a personal 
hearing at the RO with a hearing officer in a November 1998 
statement.  A letter from the RO dated in December 1998 
indicates that the veteran was scheduled for a personal 
hearing at the RO on January 28, 1999.  

According to the Hearing Officer's decision dated in February 
1999, the veteran appeared at his scheduled hearing on 
January 28, 1999, and offered testimony about his skin 
disorders.   However, a copy of the January 1999 RO hearing 
transcript has not been associated with the veteran's claims 
file.  The February 1999 hearing officer decision further 
reflects that the veteran was assigned a 30 percent rating 
for tinea corporis of the buttocks area, folliculitis, boils, 
skin tags, and keratosis pilaris or urticaria under 
Diagnostic Codes 7899-7813, effective from May 5, 1993.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7899-7813 (1999).  

In March 2002 and July 2003, the Board ordered additional 
development concerning the veteran's claim for entitlement to 
an increased rating for his service-connected skin 
disabilities.  The additional development ordered by the 
Board included a request that the veteran identify his 
treatment providers, obtaining VA outpatient treatment 
records, scheduling a VA examination to evaluate his 
disability, and full notice of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).   

The fact that the transcript of the January 1999 hearing has 
not been associated with the claims folder, leave the Board 
with no alternative, but to once remand the appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

In a November 2004 statement, the veteran indicated that he 
suffers from a penile fissure with scar tissue due to the 
medication he uses to treat his service-connected skin 
disability.  The Board refers the veteran's claim to the RO 
for action deemed appropriate.  

REMAND

As discussed above, the record shows that in 1998 the veteran 
requested a personal hearing at the RO with a hearing 
officer.  A letter from the RO dated in December 1998 
indicates that the veteran was scheduled for a personal 
hearing at the RO on January 28, 1999.  

The evidence further shows that such hearing was held before 
a Hearing Officer, but a copy of the hearing transcript is 
not in the veteran's claims file.  The decision of the 
Hearing Officer clearly indicates that the testimony offered 
by the veteran during the hearing pertained to the severity 
of his skin disorders.  Inasmuch as the testimony provided by 
the veteran during the hearing in 1999 is pertinent to the 
issue on appeal, and entail a due process matter, the Board 
has no alternative but to again remand the case to obtain the 
missing transcript.
 
In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain a copy of the transcript of 
the personal hearing held at the RO on 
January 28, 1999 and associate it with 
the veteran's claims file.   

2. Readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for tinea corporis of the buttocks area, 
folliculitis, boils, skin tags, and 
keratosis pilaris or urticaria.  If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since August 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


